Exhibit 10.7


FT Global Capital, Inc.
1200 Abernathy Road
Building 600
Suite 1700
Atlanta, GA  30328


Mr. Hu Xiaoming
 
January 19, 2010

President, Chief Executive Officer
 And Chairman of the Board
Kandi Technologies, Inc.
Jinhua City Industrial Zone
Jinhua, Zhejiang Province
People’s Republic of China
Post Code 321016


          Re:    Placement Agent Agreement


Dear Mr. Hu:


The purpose of this letter agreement (this “Engagement Letter” or the
“Agreement”) is to set forth the terms and conditions pursuant to which FT
Global Capital, Inc. (“FT Global” or the “Placement Agent”), shall serve as the
Lead Placement Agent and Brean Murray, Carret & Co. as co-lead placement agent;
in that capacity the Placement Agent shall introduce Kandi Technologies, Inc.
(the “Company”) to one or more investors in connection with the proposed
offering of securities (“Securities”) of the Company on a “best efforts” basis
(the “Placement”), subject to the terms and conditions of this Agreement.  The
terms of such Offering and the Securities shall be mutually agreed upon by the
Company and the investor(s).
   
The terms of such Placement and the Securities shall be mutually agreed upon by
the Company and the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein enables the Placement Agent to bind the Company
or any Purchaser. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.”  The materials
utilized to offer the Securities shall be referred to as the “Offering
Memorandum.”  The date of each of the closings of the Placement shall be
referred to herein as the “Closing Date.”  The Company expressly acknowledges
and agrees that the Placement Agent’s obligations hereunder are on a reasonable
“best efforts” basis only and that the execution of this Agreement does not
constitute a commitment by the Placement Agent to purchase or to sell the
Securities and does not ensure the successful placement of the Securities or any
portion thereof.    The identities of the investors to which the Placement Agent
introduces the Company shall be proprietary information of the Placement Agent
and shall not be divulged to third parties by the Company, nor used by the
Company outside the scope of the Placement Agent’s engagement as described
herein, other than as required by applicable law.

 
 

--------------------------------------------------------------------------------

 


SECTION 1.     COMPENSATION AND OTHER FEES.


(A)      As compensation for the Placement Agent’s services hereunder, the
Company shall pay to the Placement Agent (i) a cash placement fee upon each
Closing, in an amount equal to seven percent (7%) of the aggregate offering
price of the total amount of capital received by the Company from the sale of
its securities to investors introduced to the Company by the Placement Agent
during the term of this agreement (the “Placement Agent Fee”), and (ii) 10% of
the of the warrants sold in the Placement at each Closing (the “Placement Agent
Warrants”).   At each Closing of the Offering, the Company shall pay the
Placement Agent its Placement Agent Fee, and shall issue to the Placement Agent
the Placement Agent Warrants, in each case relating to the sale of the
Securities that are subject of the Closing.


(B)      The Placement Agent Warrants will have the identical terms, conditions
and rights as the warrants sold in the Placement, and will be issued to the
Placement Agent at the time of each Closing, subject to adjustment if necessary
to satisfy the NASDAQ limitation on offerings of shares of 20% or more of the
shares outstanding.


(C)      The Placement Agent shall be entitled to a Placement Agent’s Fee,
calculated in the manner provided in Section 1(A), with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom the Placement Agent had introduced, directly or
indirectly, to the Company during the Term, as defined below, if such Tail
Financing is consummated at any time within the 12-month period following the
expiration or termination of this Agreement (the “Tail Period”).


(D)     The Placement Agent Fee or other fee shall also be paid to the Placement
Agent with respect to capital received by the Company from the exercise of any
issued and outstanding warrants even if such exercise occurs after the end of
the Tail Period.


SECTION 2.   COMPANY REPRESENTATIONS AND WARRANTIES.


The Company represents and warrants to, and agrees with, the Placement Agent
that:
 
(A)    The Offering Memorandum (and any documents that accompany it) as amended
or supplemented will comply in all material respects with the Securities Act and
the applicable Rules and Regulations.  The Offering Memorandum (and any
documents to accompany it) as amended or supplemented will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Any incorporated
documents (the “Incorporated Documents”), when filed with the Securities and
Exchange Commission (the “Commission”), conformed when filed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were or are filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Offering Memorandum as
amended or supplemented, in light of the circumstances under which they were
made not misleading); and any further documents subsequently incorporated by
reference in the Offering Memorandum, as amended or supplemented, when such
documents are filed with the Commission, will conform in all material respects
to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 
 

--------------------------------------------------------------------------------

 
 
(B)     The Company will not, without the prior consent of the Placement Agent,
prepare, use or refer to, any Offering Memorandum or other offering materials.
 
(C)     The Company will furnish promptly to the Placement Agent all information
and material concerning the Company and the Offering that the Placement Agent
requests in connection with the performance of its obligations hereunder.  The
Company represents and warrants that all information made available to the
Placement Agent by the Company will, at all times during the period of the
engagement of the Placement Agent hereunder, be complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made.  The Company further represents and warrants that any financial or
other projections or forecasts provided to the Placement Agent will have been
prepared in good faith and will be based upon assumptions which, in light of the
circumstances under which they are made, are reasonable.  The Company
acknowledges and agrees that in rendering its services hereunder the Placement
Agent will be using and relying upon, without any independent investigation or
verification thereof, all information that is or will be furnished to the
Placement Agent by or on behalf of the Company and on publicly available
information, and the Placement Agent will not in any respect be responsible for
the accuracy or completeness of any of the foregoing information, and that the
Placement Agent will not undertake to make an independent appraisal of any of
the assets or of the business of the Company.  The Company understands that in
rendering services hereunder the Placement Agent does not provide accounting,
legal or tax advice and will rely upon the advice of the Placement Agent’s
counsel and advisers, as well as counsel to the Company and other advisors to
the Company as to accounting, legal, tax and other matters relating to any
matters contemplated by this Agreement.
 
SECTION 3.    REPRESENTATIONS AND WARRANTIES. The Placement Agent shall be
entitled to rely upon any and all representations and warranties of the Company
included in the purchase agreements entered into by the Company and the
Purchasers in connection with the Placement, subject to the qualifications and
limitations therein, including, but not limited to, any disclosure set forth on
an applicable schedule. The Placement Agent represents and warrants to the
Company that: (i) it will comply with all applicable federal laws regarding
trading in securities of the Company, (ii) it will not disclose any non-public
material information of the Company without the prior written consent of the
Company during the Term for a period of 1 year from the termination date of this
Agreement, and (iii) that it is a registered broker-dealer in good standing with
the relevant regulatory agencies.
 

 
 

--------------------------------------------------------------------------------

 
 
SECTION 4.    ENGAGEMENT TERM & SURVIVAL.    The Placement Agent’s engagement
under this Agreement shall be exclusive for a period of 12 months commencing on
the date hereof (the “Term”), and thereafter shall be non-exclusive.
Notwithstanding the foregoing, this Agreement may be terminated by either the
Company or the Placement Agent at any time after the initial six-month period,
upon 30 days’ written notice; provided however that in the event of the
termination or expiration of this Agreement, the Placement Agent’s compensation
due under this Agreement will be payable in full and the compensation payable
under Section 1 will continue for the twelve (12) month period commencing with
such termination or expiration (the “Tail Period”). The provisions of Sections
1, 2, 3, 4 ,5, 8 and 10 of this Agreement and Appendix A shall survive this
Agreement’s expiration or termination.


SECTION 5.    PLACEMENT AGENT INFORMATION.  The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in its evaluation of
the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
prior written consent of the Placement Agent.


SECTION 6.    NO FIDUCIARY RELATIONSHIP.  This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
that is not a party hereto, except those entitled hereto by virtue of the
indemnification provisions hereof.  The Company acknowledges and agrees that the
Placement Agent is not and shall not be construed as a fiduciary of the Company
and that the Placement Agent shall not have any duties or liabilities to the
equity holders or the creditors of the Company or to any other person by virtue
of this Agreement or the retention of the Placement Agent hereunder, all of
which are hereby expressly waived.
 
SECTION 7.    INDEMNIFICATION.     The parties agree to the terms of the
Placement Agent’s standard indemnification agreement, which is attached hereto
as Appendix A and incorporated herein by reference. The provisions of this
Section 8 shall survive any termination of this Agreement.


SECTION 8.   ANNOUNCEMENTS.  The Company grants to the Placement Agent the right
to place customary announcement(s) of the Placement in certain newspapers and to
mail announcement(s) to persons and firms selected by Placement Agent subject to
the Company’s prior approval, which shall not be unreasonably withheld.


SECTION 9.    GOVERNING LAW.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of Georgia applicable to agreements
made and to be performed entirely in such State.  This Agreement may not be
assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.  Any
right to trial by jury with respect to any dispute arising under this Agreement
or any transaction or conduct in connection herewith is waived.  Any dispute
arising under this Agreement may be brought into the courts of the State of
Georgia located in Fulton County or into the Federal Court located in Atlanta,
Georgia  and, by execution and delivery of this Agreement, the Company hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of aforesaid courts.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 
 

--------------------------------------------------------------------------------

 



SECTION 10.   ENTIRE AGREEMENT/MISC.  This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof.  If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect.  This Agreement may not be amended or otherwise modified or waived
except by an instrument in writing signed by each of the Placement Agent and the
Company.  The representations, warranties, agreements and covenants contained
herein shall survive the closing of the Placement and delivery and/or exercise
of the Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.


SECTION 11.   NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature pages attached hereto prior to 6:30
p.m. (Atlanta, Georgia time) on a business day, (b) the next business day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number on the signature pages attached hereto on a
day that is not a business day or later than 6:30 p.m. (Atlanta, Georgia time)
on any business day, (c) the business day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
hereto.


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning an executed copy of this Agreement to FT Global.


[Balance of the page intentionally left blank]
 

--------------------------------------------------------------------------------


 
Very truly yours,
 
FT GLOBAL CAPITAL, INC.
 
By: 
    
Name: Patrick J. Ko
 
Title:   President
   
Address for notice:
FT Global Capital, Inc.
1200 Abernathy Road
Building 600, Suite 1700
Atlanta, GA  30328
 
Brean Murray, Carret & Co
 
By:
    
Name: John Fletcher
 
Title:   Managing Director
   
Address for notice:
Brean Murray, Carret & Co
570 Lexington Avenue
New York, NY 10022-6895



Accepted and Agreed to as of
the date first written above:


KANDI TECHNOLOGIES, INC.


By: 
[ex10-7sig.jpg]  
Name:   
Hu Xiaomong
 
Title:
President, Chief Executive Officer
   
and Chairman of the Board
     
Address for notice:
Mr. Hu Xiaoming
President, Chief Executive Officer
 And Chairman of the Board
Kandi Technologies, Inc.
Jinhua City Industrial Zone
Jinhua, Zhejiang Province
People’s Republic of China, 321016


 
 

--------------------------------------------------------------------------------

 

APPENDIX A — INDEMNIFICATION PROVISIONS


(A)  The Company agrees to indemnify and hold harmless the Placement Agent and
its affiliates and their respective officers, directors, employees, agents,
counsel, advisers and consultants, and any persons controlling the Placement
Agent or any of its affiliates within the meaning of Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934 (the
Placement Agent and each such other person or entity being referred to herein as
an “Indemnified Person”), from and against all claims, liabilities, losses or
damages (or actions in respect thereof) or other expenses which (A) are related
to or arise out of (i) actions taken or omitted to be taken (including any
untrue statements made or any statements omitted to be made) by the Company or
its respective affiliates or (ii) actions taken or omitted to be taken by an
Indemnified Person with the consent or in conformity with the actions or
omissions of the Company or their respective affiliates or (iii) any
investigation, litigation, or inquiry by a regulatory or self-regulatory agency
or authority involving the Company or any transaction arising under any
agreements between the Company and the Placement Agent or (B) are otherwise
related to or arise out of the Placement Agents’ activities on behalf of the
Company or its respective affiliates pursuant to this Agreement or (C) in any
way involving or alleged to involve the Company, the Offering or the
Securities.  The Company will not be responsible, however, for any losses,
claims, damages, liabilities or expenses pursuant to clause (B) of the preceding
sentence which are finally judicially determined to have resulted solely from
such Indemnified Person’s gross negligence or willful misconduct.  In addition,
the Company agrees to advance (and in the absence of advancement required
hereunder) to promptly reimburse each Indemnified Person for all reasonable
out-of-pocket expenses (including fees and expenses of counsel) as they are
incurred by such Indemnified Person in connection with investigating, preparing,
conducting or defending any such action or claim, whether or not in connection
with litigation in which any Indemnified Person is a named party, or in
connection with enforcing the rights of such Indemnified Person under this
Agreement.


(B)      Promptly after receipt by the Placement Agent of notice of any claim or
the commencement of any action or proceeding with respect to which the Placement
Agent is entitled to indemnity hereunder, the Placement Agent will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, and the Company will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to the Placement Agent and will
pay the fees and expenses of such counsel.  Notwithstanding the preceding
sentence, the Placement Agent will be entitled to employ counsel separate from
counsel for the Company and from any other party in such action if counsel for
the Placement Agent determines that to do so would be in the best interests of
the Placement Agent.  In such event, the reasonable fees and disbursements of no
more than one such separate counsel will be paid by the Company.  The Company
will have the exclusive right to settle the claim or proceeding at its sole
expense provided that the Company obtains a full release of any claims against
the Placement Agent and the Indemnified Persons.


(C)      The Company and the Placement Agent and any Indemnified Persons agree
to notify each other promptly of the assertion of any claim or the commencement
of any action or proceeding relating to a transaction contemplated by this
engagement letter.

 
 

--------------------------------------------------------------------------------

 


(D)      If for any reason the foregoing indemnity is unavailable to the
Placement Agent or insufficient to hold the Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by the Placement Agent as
a result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the  Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations.  The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim.  Notwithstanding the provisions
hereof, the Placement Agent’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by such
Placement Agent under this engagement letter (excluding any amounts received as
reimbursement of expenses incurred by such Placement Agent).


(E)       These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this engagement letter or otherwise.

 
 

--------------------------------------------------------------------------------

 